Case: 2:21-cv-00856-EAS-KAJ Doc #: 1 Filed: 02/26/21 Page: 1 of 6 PAGEID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: DAVOL, INC/C.R. BARD, INC.,
POLYPROPYLENE HERNIA MESH Case No. 2:18-md-2846

PRODUCTS LIABILITY LITIGATION ——_Gurer JUDGE EDMUND A. SARGUS, JR.

Magistrate Judge Kimberly A. Jolson

This document relates to: . .
VICTOR KIRKLAND Civil Action No.

SHORT FORM COMPLAINT
Plaintiff(s) file(s) this Short Form Complaint pursuant to Case Management Order No. __
and is/are to be bound by the rights, protections, and privileges and obligations of that Order.
Plaintiff(s) hereby incorporate(s) the Master Complaint in MDL No. 2846 by reference.
Plaintiff(s) further show(s) the Court as follows:
1. The name of the person implanted with Defendants’ Hernia Mesh Device(s):

Victor Kirkland

2. The name of any Consortium Plaintiff (if applicable):

 

3. Other Plaintifi(s) and Capacity (i.e., administrator, executor, guardian, conservator):

 

4, State of Residence:

Maryland

 

5. District Court and Division in which action would have been filed absent direct filing:

District of Maryland, Northern District
Case: 2:21-cv-00856-EAS-KAJ Doc #: 1 Filed: 02/26/21 Page: 2 of 6 PAGEID #: 2

Defendants (Check Defendants against whom Complaint is made):

A. Davol, Inc.

B. C.R. Bard, Inc.

C] C. Other (please list: )

Identify which of Defendants’ Hernia Mesh Device(s) was/were implanted (Check
device(s) implanted):

3DMax Mesh

3DMax Light Mesh

Bard (Marlex) Mesh Dart
Bard Mesh

Bard Soft Mesh

Composix

Composix E/X

Composix Kugel Hernia Patch
Composix L/P

Kugel Hernia Patch

Marlex

Modified Kugel Hernia Patch
Perfix Light Plug

PerFix Plug

Sepramesh IP

Sperma-Tex

Ventralex Hernia Patch

OOOUOfOODOODODDAOogogs oe

Ventralex ST Patch
Case: 2:21-cv-00856-EAS-KAJ Doc #: 1 Filed: 02/26/21 Page: 3 of 6 PAGEID #: 3

Ventralight ST
Ventrio Patch
Ventrio ST

Visilex

OHOOod

Other (please list in space provided below):

 

 

Defendants’ Hernia Mesh Device(s) about which Plaintiff is making a claim (Check
applicable device(s)):

3DMax Mesh

3DMax Light Mesh

Bard (Marlex) Mesh Dart
Bard Mesh

Bard Soft Mesh

Composix

Composix E/X

Composix Kugel Hernia Patch
Composix L/P

Kugel Hernia Patch

Marlex

Modified Kugel Hernia Patch

Perfix Light Plug

FPUOOOOdOOOakoogagoga

PerFix Plug
10.

11.

12.

Case: 2:21-cv-00856-EAS-KAJ Doc #: 1 Filed: 02/26/21 Page: 4 of 6 PAGEID #: 4

Sepramesh IP
Sperma-Tex

Ventralex Hernia Patch
Ventralex ST Patch
Ventralight ST

Ventrio Patch

Ventrio ST

Visilex

OOOOOdOooog

Other (please list in space provided below):

 

 

Date of Implantation and state of implantation: 7/30/2018

As of the date of filing this Short Form Complaint, has the person implanted with
Defendants’ Hernia Mesh Device(s) had subsequent surgical intervention due to the Hernia
Mesh Device(s)?: Yes No X

Basis of Jurisdiction:

[1 Diversity of Citizenship

[-] Other:

 

Counts in the Master Complaint adopted by Plaintiff(s):
Count I — Strict Product Liability- Defective Design
Count II — Strict Product Liability- Failure to Warn

Count III — Strict Product Liability- Manufacturing Defect

Ld be) bel [ed

Count IV— Negligence
Case: 2:21-cv-00856-EAS-KAJ Doc #: 1 Filed: 02/26/21 Page: 5 of 6 PAGEID #: 5

UF

Count V— Negligence Per Se
Count VI- Gross Negligence

Count VII — State Consumer Protection Laws (Please identify applicable State
Consumer Protection law(s)):

 

 

 

UKHO ORR HOOBRA

Count VIII — Breach of Implied Warranty

Count IX — Breach of Express Warranty

Count X — Negligent Infliction of Emotional Distress
Count XI — Intentional Infliction of Emotional Distress
Count XII — Negligent Misrepresentation

Count XII — Fraud and Fraudulent Misrepresentation
Count XIV — Fraudulent Concealment

Count XV — Wrongful Death

Count XVI — Loss of Consortium

Count XVII — Punitive Damages

Other Count(s) (please identify and state factual and legal bases for
other claims not included in the Master Complaint below):

 

 

 

 

 

 

Jury Trial is Demanded as to All Counts

Jury Trial is NOT Demanded as to All Counts; if Jury Trial is
Demanded as to Any Count(s), identify which ones (list below):

 

 
Case: 2:21-cv-00856-EAS-KAJ Doc #: 1 Filed: 02/26/21 Page: 6 of 6 PAGEID #: 6

Dated: 2/26/2021

/s/ Mark E. Herman

Mark E. Herman, Esquire

(MD Bar No. CPF 7911010162)
14 W. Madison Street
Baltimore, Maryland 21201
410-837-2144
markherman@wek-law.com

Attorney for Plaintiff
